EXHIBIT 10.102

 

AMENDMENT NO. 2 TO THE VOTING TRUST AGREEMENT

(WODH)

 

THIS AMENDMENT NO. 2 TO THE VOTING TRUST AGREEMENT (this "Amendment") is made as
of June 7, 2019, by and between WOD RETAIL SOLUTIONS INC. f/k/a Elite Data
Services Inc., a Florida corporation (hereinafter referred to as "Company") and
EILERS LAW GROUP, PA, Attn: William Robinson Eilers, Esq. (collectively with any
and all successors, the “Voting Trustee”), on behalf of the Stockholders, as set
forth in the Voting Trust Agreement (the “Original Trust Agreement”), dated
March 14, 2017. Company and Trustee are each a “Party”, and collectively
referred to as the “Parties” herein.

 

RECITALS

 

WHEREAS, on or about March 14, 2017, the Company and WOD Holdings Inc. (“WODH”),
Dr. James G. Ricketts, individually, Stephen Antol, individually, Birch First
Capital Investments LLC f/k/a Birch First Capital Fund LLC, and Baker & Myers &
Associates LLC (each a “Stockholder”, and collectively referred to as the
“Stockholders”) and Eilers Law Group, PA (the “Voting Trustee”), executed that
certain Voting Trust Agreement (the “Voting Trust Agreement”), pursuant to which
the parties agreed to deposit into Trust a certain number of shares of
securities issued by the Company (the “Trust Shares”) held by each Stockholder,
pursuant to the terms of that certain Definitive Agreement (the “Original
Agreement”), dated on even date therewith, as amended, by and between the
Company and WODH;

 

WHEREAS, the Company and WODH entered into that certain Amendment No. 3 to the
Original Agreement (the “Amendment No. 3), January 8, 2018, to further amend
and/or restate certain terms of the Original Agreement, Amendment No. 1 and
Amendment No. 2, pursuant to the terms set forth in Amendment No. 3;

 

WHEREAS, pursuant to Section 5 of the Trust Agreement, title to all Trust Shares
deposited into Trust shall be vested in the Voting Trustee and shall be
transferred to the Voting Trustee or to its nominee or nominees on the books of
the Company, and the Voting Trustee shall possess and be entitled to exercise
with respect to the Trustee Shares all voting rights of holders of the Trust
Shares of any and every kind and character, including the right to vote such
Shares and to take part in or consent in writing or otherwise to any corporate
or stockholders’ action, whether ordinary or extraordinary, including:

 

(a) any amendment of the Certificate of Incorporation or the Bylaws of the
Company,

 

(b) consolidation with or merger into any other corporation,

 

(c) changes in the number of directors,

 

(d) increases in the number of, or reclassification of, shares of the Company’s
stock, and

 

(e) the dissolution of the Company,

 

all upon such terms and conditions and under such circumstances as the Voting
Trustee may from time to time determine in its sole discretion, so as long as
such powers do not circumvent or void the effectiveness of any and all
agreements executed by Company as of the date of this Agreement or during the
time in which this Agreement is in effect (e.g. advisory and management,
shareholder and/or subscription agreements, etc.). It is expressly understood
and agreed none of the holders of Voting Trust Certificates shall have any
right, either under such Voting Trust Certificates or under this Agreement, or
under any agreement express or implied, or otherwise, to vote any of the Trust
Shares or to take part in or consent to any corporate or stockholders’ action
requiring such vote.

 



 1

  



 

WHEREAS, Amendment No. 1 to the Trust Agreement amended and/or restated certain
terms to (a) Section 1 of the Original Trust Agreement, in which the second
paragraph of Section 1 (Deposit) to the Original Trust Agreement was amended and
restated in its entirety, and (b) Exhibit B to the Original Trust Agreement in
which the Trust Certificate No. 001 of Exhibit B to the Original Agreement was
amended and restated in its entirety.

 

WHEREAS, the Parties hereto wish to further amend certain provisions of the
Original Trust Agreement to reflect certain changes in Trust Shares related to
WODH, as a Stockholder of the Original Trust Agreement, as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the Parties to this Amendment agree as follows:

 

1. Defined Terms. Unless otherwise indicated herein, all terms, which are
capitalized, but are not otherwise defined herein, shall have the meaning
ascribed to them in the Original Trust Agreement, as applicable.

 

2. Amendment to Section 10 of the Original Trust Agreement. Pursuant to Section
10(b), the term of the Original Trust Agreement is hereby amended to reflect a
one (1) year period extension to December 31, 2019:

 

3. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, the Original Trust Agreement, are, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that on and after the Effective Date: (i) all references in the Original
Trust Agreement, Amendment No.1 and this Amendment to “this Agreement”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the
Original Trust Agreement, Amendment No.1 and this Amendment shall mean the
Original Trust Agreement as amended by Amendment No.1 and this Amendment, and
(ii) all references such as “thereto”, “thereof”, “thereunder” or words of like
import referring to the Original Trust Agreement, Amendment No.1 and this
Amendment shall mean the Original Trust Agreement as amended by this Amendment.
Notwithstanding the foregoing to the contrary, to the extent that there is any
inconsistency between the provisions of the Original Trust Agreement, Amendment
No.1 and this Amendment, the provisions of this Amendment shall control and be
binding.

 

4. Counterparts. This Amendment may be executed in any number of counterparts,
all of which will constitute one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. Facsimile or other electronic transmission of
any signed original document shall be deemed the same as delivery of an
original.

 

[Signature Page to Follow on Next Page]

 



 2

  



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY

 

WOD RETAIL SOLUTIONS INC. f/k/a Elite Data Services Inc.,

 

A Florida Corporation

 

By:

/s/ Brenton Mix

 

Brenton Mix

Chief Executive Officer

 

VOTING TRUSTEE

 

EILERS LAW GROUP, PA.,

 

A Florida corporation

 

By:

/s/ William Robinson Eliers

 

William Robinson Eilers, Esq.

 

President

 

 3